DISMISS and Opinion Filed August 2, 2022




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00352-CV

                     PATRICIA TOLLESON, Appellant
                                  V.
                   KAREN LISS LARA ARGUETA, Appellee

                 On Appeal from the County Court at Law No. 2
                             Dallas County, Texas
                     Trial Court Cause No. CC-21-04904-B

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      After appellant failed to timely file her brief, we directed appellant by postcard

dated July 7, 2022 to file her brief within ten days and cautioned appellant that failure

to do so would result in the dismissal of this appeal without further notice. See TEX.

R. APP. P. 38.8(a)(1). To date, appellant has not filed her brief or otherwise

corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8 (a)(1); 42.3(b),

(c).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE


220352F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

PATRICIA TOLLESON, Appellant                 On Appeal from the County Court at
                                             Law No. 2, Dallas County, Texas
No. 05-22-00352-CV          V.               Trial Court Cause No. CC-21-04904-
                                             B.
KAREN LISS LARA ARGUETA,                     Opinion delivered by Chief Justice
Appellee                                     Burns. Justices Molberg and
                                             Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered August 2, 2022




                                       –3–